Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered June 9, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court’s charge with respect to the defendant’s failure to testify did not prejudicially draw attention to his decision not to testify, nor did it imply that his decision not to testify was a strategic one (see, People v Williams, 188 AD2d 573). Moreover, the jury charge, taken in its entirety, adequately conveyed the correct rules for the jury to apply in arriving at its verdict (see, People v Canty, 60 NY2d 830).
We have examined the defendant’s remaining contentions *560and find them to be without merit. Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.